Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse January 26, 2012 Interview with NYSE Euronext CEO Duncan Niederauer and Deputy CEO Dominic Cerutti published in Het Financieele Dagblad (January 26, 2012): While army helicopters circle above the Swiss ski resort Davos, NYSE Euronext CEO Duncan Niederauer hurries from one meeting to the next. He still has one more week in which to lobby for European approval of the merger with Deutsche Börse. It is a happy coincidence that the World Economic Forum (WEF) in Davos comes just before the crucial meeting of the European Commission, which is due to vote on Wednesday of next week on the fate of the merger. European competition commissioner Joaquín Almunia opposes the merger. The deal cannot go through unless the other 26 members rein him in. A large number of commissioners are in Davos this week, as are European politicians who can influence the decision, such as Prime Minister Rutte and German Chancellor Merkel. That is why Niederauer, an American of German ancestry, and his second-in-command Dominic Cerutti, are working overtime. They want to allay any concern about the merger in the Netherlands, particularly regarding the possible sale of the options exchange. The merger has intensified the fear that the Netherlands is losing its grip on Amsterdam’s stock exchange. Can you do anything to assuage that fear? Cerutti; ‘Since the merger of the exchanges of Amsterdam, Brussels and Paris, and later of New York, the local markets have become stronger. Moreover, all local centres play an important role in the company as a whole. Perhaps we need to do more to communicate that message.’ What do you think the chances are that the merger will succeed? Niederauer: ‘You have to be realistic. The chance is very small. Not zero, but small. Not many mergers or takeovers in Europe have been given the green light by the European Commission following a negative opinion from the European Commissioner for Competition.’ Niederauer grabs a copy of Wednesday’s Financial Times and points to the exchange operator’s full-page advertisements, featuring the words ‘Markets are global’ in big, bold letters. ‘Competition is global. Shouldn’t Europe’s perspective be global?’ The advertisement neatly summarises the argument that NYSE Euronext and Deutsche Börse have been putting to European Commissioner Almunia for months. According to Almunia the two exchanges have a monopoly in the trading of exchange-listed derivatives. The exchange operators counter that they also compete with the US-based derivatives exchange CME and with banks that trade derivatives over the counter. This global definition is also used by the European Commission, specifically by commissioner Barnier, who monitors the financial markets. So far Barnier is the only commissioner who has publicly voiced any reservation about Almunia’s advice. However, that doesn’t mean he will approve the merger. Did you not anticipate the opposition from Brussels? Niederauer: ‘No. This is such an artificial definition of the market. We never expected that the competition directorate would reach this conclusion.’ Cerutti: ‘Most of the people we talk to in Brussels see the market the way we do: global.’ Why have you failed to convince Almunia of that? Niederauer: ‘You’ll have to ask him. His team do not see the banks as our competitors.
